                       ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(1)(B) provides, “[a] motion to remand… will stay the

attorney conference and disclosure requirements and all discovery not relevant to the remand...

issue and will stay the parties’ obligation to make disclosures pending the court’s ruling on the

motion…” L.U. Civ. R. 16(b)(1)(B) (emphasis added).

       A motion to remand [17] has been filed. Therefore, staying all discovery, except discovery

concerning the remand issue, is appropriate at this time.

       Should any party desire to take remand-related discovery, it must file a motion to do so

within seven (7) days hereof, setting forth the specific discovery sought. If any party objects to the

motion, it shall file an objection within four (4) days following service of the motion.

       IT IS, THEREFORE, ORDERED that the aforementioned proceedings are hereby

STAYED, and the [13] case management conference shall be continued by further notice of the

court, pending a ruling on the motion to remand.

       SO ORDERED this, Tuesday, March 10, 2020.

                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
